Broyles, C. J.
1. Under the particular facts of the case, as disclosed by the motion for a new trial, it does not appear that the alleged error of the judge, if error, in ruling that a named juror was competent and qualified to serve on the jury, was harmful to the defendant’s cause, this juror having been stricken by the defendant before the challenge to the jui’or was made, and it not definitely appeai-ing from the motion for a new trial that the defendant exhausted all the strikes he was entitled to.
2. The general grounds of the motion for a new trial, not having been argued or referred to in the brief of counsel for the plaintiif in error, are treated as abandoned.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.

James R. Thomas & Sons, for plaintiff in error.
S. Thomas Memory, solicitor, contra.